                   UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF WISCONSIN


OMAR WESLEY,
by next friend Brenda Wesley,

      Plaintiff,

AMERICAN COUNTRY INSURANCE COMPANY

      Intervenor-Plaintiff,
v.                                                     Case No.: 19-CV-00918


ARMOR CORRECTIONAL HEALTH SERVICES,
INC., MAUREEN WHITE, KIM WOLF,
DEBORAH MAYO, COURTNEY HOLIFIELD,
KAYLA MCCULLOUGH, MILWAUKEE COUNTY,
NANCY EVANS, KEVIN NYKLEWICZ,
WISCONSIN COMMUNITY SERVICES, INC.,
TEWANA MARSHALL, JOHN COOK,
MICHAEL EWING, SUZANNE WILLIAMS,
WISCONSIN COUNTY MUTUAL INSURANCE
CORPORATION, EVANSTON INSURANCE
COMPANY, BARTON & ASSOCIATES, INC.,
THE MEDICAL PROTECTIVE COMPANY, INC.,
INJURED PATIENTS AND FAMILY
COMPENSATION FUND, and
WEST BEND MUTUAL INSURANCE COMPANY,

      Defendants.


        DEFENDANTS MILWAUKEE COUNTY, NANCY EVANS,
                   KEVIN NYKLEWICZ, AND
     WISCONSIN COUNTY MUTUAL INSURANCE CORPORATION’S
                 BRIEF IN SUPPORT OF THEIR
          MOTION FOR JUDGMENT ON THE PLEADINGS


      Defendants Milwaukee County, Nancy Evans, Kevin Nyklewicz, and

Wisconsin County Mutual Insurance Corporation (collectively “County Defendants,”




      Case 2:19-cv-00918-BHL Filed 09/08/20 Page 1 of 21 Document 117
unless otherwise noted), by their attorneys, Crivello Carlson, S.C., respectfully

submit this Brief in Support of their Motion to Dismiss.

                                INTRODUCTION

      Plaintiff’s Amended Complaint names several Defendants and, in general,

alleges that Omar Wesley sustained injuries to his mental health as a result of

constitutionally inadequate and negligent medical care while detained at the

Milwaukee County Jail (“MCJ”), the House of Corrections (“HOC”), and on

conditional release from February 2016 through August 2016. As it relates to the

County Defendants, Plaintiff alleges municipal liability under 42 U.S.C. § 1983

against Milwaukee County, official-capacity liability under 42 U.S.C. § 1983 against

Nancy Evans and Kevin Nyklewicz, and state-law negligence against the County

Defendants.    All relevant factual allegations and claims against the County

Defendants are discussed as relevant below.

      Plaintiff’s Amended Complaint against the County Defendants should be

dismissed. Despite its use of elemental language relating to municipal-liability and

official-capacity claims, the Amended Complaint nonetheless fails to allege facts

sufficient to state claims for relief under 42 U.S.C. § 1983. Further, even if the

Court finds that the Amended Complaint states municipal-liability claims, Nancy

Evans and Kevin Nyklewicz should be dismissed from this action, as the official-

capacity claims against them as former officials at the MCJ are redundant and

duplicative of the municipal-liability claims against the County. Lastly, Plaintiff’s

state-law claims must be dismissed because Plaintiff cannot show that he complied



                                         2

       Case 2:19-cv-00918-BHL Filed 09/08/20 Page 2 of 21 Document 117
with the requisite notice requirements under Wisconsin law, and because—even

assuming notice such requirements were met—discretionary immunity shields the

County Defendants from liability as a matter of law.

      For these reasons, as explained more fully below, the County Defendants

respectfully request that the Court dismiss the Amended Complaint against them

on its merits and with prejudice.

                                     ARGUMENT

I.    Standard of Review on a Motion for Judgment on the Pleadings for
      Failure to State a Claim Under Fed. R. Civ. P. 12(c).

      The Federal Rules of Civil Procedure provide that, “[a]fter the pleadings are

closed—but early enough not to delay trial—a party may move for judgment on the

pleadings.”   Fed. R. Civ. P. 12(c).   Courts review motions for judgment on the

pleadings pursuant Rule 12(c) under the same standard as motions to dismiss for

failure to state a claim pursuant Rule 12(b)(6). Frey v. Bank One, 91 F.3d 45, 46

(7th Cir. 1996); see also Meighen v. Birds Eye Foods, Inc. Peoplease Corporations,

Case No. 12-CV-368, 2013 WL 12181034, at *2 (E.D. Wis. Feb. 26, 2013).

      To analyze whether Plaintiff’s Amended Complaint states claims upon which

relief can be granted, the Court must accept “the well-pleaded facts in the complaint

as true,” but “legal conclusions and conclusory allegations merely reciting the

elements of the claim are not entitled to this presumption of truth.” McCauley v.

City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011); see also Tamayo v. Blagojevich,

526 F.3d 1074, 1081 (7th Cir. 2008); Wagner v. Teva Pharmaceuticals USA, Inc.,

840 F.3d 355, 358 (7th Cir. 2016).

                                         3

       Case 2:19-cv-00918-BHL Filed 09/08/20 Page 3 of 21 Document 117
      The County Defendants’ Motion should be granted if the Court finds that the

Amended Complaint lacks a factual context sufficient to state a claim for relief that

is “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556–57 (2007);

Ashcroft v. Iqbal, 556 U.S. 662, 663–64 (2009) (holding that Twombly’s plausibility

standard applies to all civil actions). “Factual allegations must be enough to raise a

right to relief above the speculative level.” Iqbal, 556 U.S. at 677.

      “Importantly, the Supreme Court’s decisions in Twombly and Iqbal ushered

in a requirement that civil pleadings demonstrate some merit or plausibility in

complaint allegations to protect defendants from having to undergo costly discovery

unless a substantial case is brought against them.” United States v. Vaughn, 722

F.3d 918, 926 (7th Cir. 2013); see also Twombly, 550 U.S. at 557 (holding that a

complaint must contain “allegations plausibly suggesting (not merely consistent

with)” an entitlement to relief).     If allegations in a complaint give rise to an

“‘obvious alternative [legitimate] explanation’” for the conduct which is allegedly

wrongful, the claim fails to meet the plausibility requirement and must be

dismissed. Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

      Here, even after benefitting from months of discovery, see (Am. Compl. at 17

n.1, ECF No. 98), Plaintiff’s allegations against the County Defendants are still

insufficient to state claims upon which relief can be granted. As discussed below,

the allegations are either impermissibly vague, conclusory, or speculative, or the

allegations simply do not state bases for relief as a matter of law.       For these




                                           4

       Case 2:19-cv-00918-BHL Filed 09/08/20 Page 4 of 21 Document 117
reasons, the Court should grant the County Defendants’ Motion, and dismiss the

Amended Complaint against the County Defendants in full.

II.   The Amended Complaint Fails to State a Municipal Claim Against
      Milwaukee County and Official-Capacity Claims Against Nancy
      Evans and Kevin Nyklewicz.

      Plaintiff’s sole federal claim against Milwaukee County is based on Monell v.

Dep’t of Soc. Services of City of New York, 436 U.S. 658 (1978). See (Am. Compl.

¶¶ 298–306, ECF No. 98.) The sole federal claims against the only individually-

named County Defendants, Nancy Evans and Kevin Nyklewicz, are official-capacity

claims, (id. ¶¶ 307–312), which equate to pleading Monell claims against the

County itself, Comsys, Inc. v. City of Kenosha Wisconsin, 223 F. Supp. 3d 792, 802

(E.D. Wis. 2016); Jungels v. Pierce, 825 F.2d 1127, 1129 (7th Cir. 1987). Thus, all of

the 42 U.S.C. § 1983 claims against the County Defendants are based on Monell

theories of liability. See (Am. Compl. ¶¶ 297–312, ECF No. 98.)

      A plaintiff who seeks to impose municipal liability under Section 1983 and

Monell must prove that an “official municipal policy” caused the complained-of

injury. Monell, 436 U.S. 658, 691 (1978). To do so:

             a plaintiff must prove (1) the alleged deprivations were
             conducted pursuant to an express policy, statement,
             ordinance, or regulation that, when enforced, caused
             the constitutional deprivation; (2) the conduct was one of
             a    series     of  incidents      amounting      to    an
             unconstitutional practice so permanent, well-settled,
             and known to [the municipality] as to constitute a
             “custom or usage” with force of law; or (3) the conduct
             was caused by a decision of a municipal policymaker
             with final policymaking authority in the area in question.

Abraham v. Piechowski, 13 F. Supp. 2d 870, 880 (E.D. Wis. 1998) (emphasis added);

                                          5

       Case 2:19-cv-00918-BHL Filed 09/08/20 Page 5 of 21 Document 117
Connick v. Thompson, 563 U.S. 51, 60–61 (2011).

      As further guidance, the Seventh Circuit has instructed that plaintiffs “must

demonstrate that the ‘deliberate action attributable to [the municipality] itself is

the “moving force”’ behind the deprivation of [the plaintiff’s] constitutional rights.”

Johnson v. Cook County, 526 F. App’x 692, 695 (7th Cir. 2013) (quoting Bd. of

Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 399 (1997) (citing Monell, 436 U.S.

at 694)). “The required level of factual specificity rises with the complexity of the

claim,” and courts must disregard mere recitations of “legal conclusions or elements

of the cause of action . . . .” McCauley v. City of Chicago, 671 F.3d 611, 616–17 (7th

Cir. 2011).

      Here, Plaintiff’s Monell allegations are somewhat scattershot, in that he

makes passing references to nearly all theories of Monell liability, with the

exception of the third type—a final decision by a County policymaker. See (Am.

Compl. ¶¶ 298–312, ECF No. 98.) On closer examination, Plaintiff’s mere use of

language common to various types of Monell claims is insufficient to plausibly state

Monell claims against the County Defendants because the Amended Complaint

contains little to no specific factual allegations that connect municipal actions to the

alleged constitutional deprivations in this case.

      A.      The Amended Complaint fails to state a Monell claim based on
              an express County policy.

      Although Plaintiff uses the term “policy” when alluding to the provision of

allegedly inadequate medical care at the Milwaukee County Jail, Plaintiff does not

allege that there was, in fact, an unconstitutional express or written policy of

                                           6

       Case 2:19-cv-00918-BHL Filed 09/08/20 Page 6 of 21 Document 117
Milwaukee County that caused Wesley’s alleged constitutional deprivations. See

(Am. Compl. ¶ 298, ECF No. 98.) Thus, Plaintiff has not state a Monell claim based

on an express or written County policy.

      B.     The Amended Complaint fails to state failure-to-train and
             failure-to-supervise Monell claims.

      Plaintiff makes a single conclusory and vague reference to the County’s

alleged failure to “train” employees “with its policies or procedures so as to ensure

that patients, like Wesley, receive their constitutionally mandated health care.” See

(id. ¶ 304.) Further, Plaintiff makes a single conclusory and broad allegation that

Milwaukee County failed to “supervise and direct Armor to comply with its

constitutionally mandated health care obligations.” See (id. ¶ 303.)

      Failure-to-train and failure-to-supervise claims are “tenuous” forms of Monell

liability and available only in limited circumstances. Ruiz-Cortez v. City of Chicago,

931 F.3d 592, 599 (7th Cir. 2019); Cornfield v. Consolidated High Sch. Dist. 230,

991 F.2d 1316, 1327 (7th Cir. 1993); Palmquist v. Selvik, 111 F.3d 1332, 1344 (7th

Cir. 1997). As such, a “municipality may not be held liable under Monell for failure

to adequately train or supervise officers when [a] plaintiff fails to demonstrate any

constitutional violation by municipal employee[s].”     Barnes v. City of Centralia,

Illinois, 943 F.3d 826, 832 (7th Cir. 2019) (citing and discussing the reasoning in

Jenkins v. Bartlett, 487 F.3d 482, 491–93 (7th Cir. 2007)).

      Here, Plaintiff does not allege that any County employee was in any way

responsible for or otherwise failed to provide Wesley’s medication, nor that any

individual County employee violated Wesley’s constitutional rights.             Thus,

                                          7

       Case 2:19-cv-00918-BHL Filed 09/08/20 Page 7 of 21 Document 117
Plaintiff’s lone reference to inadequate training is not supported by any alleged act

or alleged constitutional violation by a County employee that occurred due to such

alleged inadequate County training.      Similarly, Plaintiff’s conclusory allegations

relating to the failure to supervise are not supported by any factual allegations

showing any connection between the alleged lack of supervision and the provision of

psychotropic medications to Wesley or other inmates.            Indeed, there are no

allegations of other specific incidents where County employees were involved in

alleged lapses in the distribution of psychotropic medications, nor that any high-

level County official was aware of consistent lapses in Wesley’s medication that

could have been remedied through training and supervision. To that end, Plaintiff

has not alleged that there were any widespread practices or customs of failing to

train or supervise County employees that have led to unconstitutional lapses in

deliveries of medications to Wesley or any other inmates. See, e.g., (Decision and

Order 6, ECF No. 73) (“More factual allegations are necessary to make it plausible

and not just possible that the failure to refill the prescription was a result of policy

rather than simple error.”).

      Thus, Plaintiff’s conclusory allegations in relation to their failure-to-train and

failure-to-supervise claims are insufficient to state such claims under Monell.

      C.     The Amended Complaint fails to state a failure-to-discipline
             Monell claim.

      Plaintiff alleges that the County “failed to discipline employees appropriately

so that unconstitutionally inadequate medical care would not be the actual policy

and practice.”   (Am. Compl. ¶ 305, ECF No. 98.)          In order state a failure-to-

                                           8

       Case 2:19-cv-00918-BHL Filed 09/08/20 Page 8 of 21 Document 117
discipline Monell claim, Plaintiff “must plausibly allege that the municipality’s

practice with respect to investigations and discipline amounted to deliberate

indifference to the plaintiff’s rights and proximately caused his constitutional

deprivation.” Boncheck v. Nicolet Unified School District, Case No. 19-CV-425-JPS,

2019 WL 7049803, at *5–6 (E.D. Wis. Dec. 23, 2019).

      Here, Plaintiff’s sole factual allegation relating to discipline is that the

County has not disciplined “anyone responsible for the daily unavailability of

psychotropic medications.” (Am. Compl. ¶ 13, ECF No. 98) (emphasis in original).

There are no factual allegations suggesting that any County employee was directly

responsible for ordering, coordinating, or monitoring Wesley’s or any other inmate’s

psychotropic medications, nor that any such employee should have been disciplined

for any act or omission. Further, there are no allegations that, but for the County’s

failure to investigate and discipline any County (or Armor) employee, Wesley would

have received his medications or his rights would not have been violated, as alleged.

In short, there are no factual allegations to support an inference or claim that the

County Defendants failed to investigate or discipline any employees, nor that such

failure caused Plaintiff’s alleged constitutional deprivations.

      D.     The Amended Complaint fails to state a Monell claim based on
             a widespread series of incidents.

      While a custom or practice “may be so persistent and widespread [such that it

has] the force of law,” “[t]he word ‘widespread’ must be taken seriously.” Adickes v.

S.H. Kress & Co., 398 U.S. 144, 167 (1970). To demonstrate that a municipality “is

liable for a harmful custom or practice, the plaintiff must show that [municipal]

                                           9

       Case 2:19-cv-00918-BHL Filed 09/08/20 Page 9 of 21 Document 117
policymakers     were   deliberately   indifferent   as   to   the   known   or   obvious

consequences.” Thomas v. Cook County Sheriff’s Department, 604 F.3d 293, 303

(7th Cir. 2010). “In other words, they must have been aware of the risk created by

the custom or practice and must have failed to take appropriate steps to protect the

plaintiff.”   Thomas, 604 F.3d at 303.     Under this stringent standard, “it is not

enough to demonstrate that policymakers could, or even should, have been aware of

the unlawful activity because it occurred more than once.” Phelan v. Cook Cnty.,

463 F.3d 773, 790 (7th Cir. 2006). Rather, there must be “evidence demonstrating

that the unlawful practice was so pervasive that acquiescence on the part of

policymakers was apparent and amounted to a policy decision.” Id.

       Here, Plaintiff’s allegations that there was a widespread series of incidents

comprising an unconstitutional practice are insufficient because they are vague and

disconnected from the type of constitutional harm Wesley allegedly sustained. For

instance, Plaintiff vaguely alleges that the County Defendants “had a policy and

practice of providing inadequate medical care to mental health and other patients

at the Milwaukee County Jail and House of Correction.” (Am. Compl. ¶ 298, ECF

No. 98.) Plaintiff more specifically alleges the County Defendants “knew that on a

daily or weekly basis mental health patients were not receiving necessary

psychotropic medications from reports from correctional officers (and others),

observation and meetings with Armor’s staff.”        (Id. ¶ 300.) Plaintiff goes on to

allege that the County Defendants failed to “address” the alleged “failure to provide




                                           10

       Case 2:19-cv-00918-BHL Filed 09/08/20 Page 10 of 21 Document 117
psychotropic medications” and failed to “intervene or take any appropriate steps

against Armor” for such alleged failures. (Id. ¶¶ 307–08, 310–11.)

      Despite the broad, conclusory allegations that the County Defendants had

knowledge of inmates not receiving their psychotropic medications, there are no

allegations in the Amended Complaint stating whether and how Evans and

Nyklewicz were involved in or even aware of Wesley’s medical and mental care at

the MCJ and HOC. While Plaintiff generically alleges that correctional officers in

Housing Unit 4C performed “mouth checks” to ensure inmates took their

medications, there are no allegations that any correctional officers knew what

medications were available, what medications were not available, or which inmates

received or refused to take medications. Further, there are no allegations that any

correctional officers knew about Wesley’s medical and mental conditions, his

medications for such conditions, or conveyed such knowledge to Evans, Nyklewicz,

or any other high-ranking official at the County. Instead, Plaintiff’s allegations are

generic and vague: Evans and Nyklewicz were generally aware of lapses in

psychotropic medications to all inmates, and there was a general “pattern and

practice of constitutionally inadequate care” at the Milwaukee County Jail. See (Id.

¶¶ 93–99, 300–01.)

      The Eastern District has previously rejected these types of vague allegations

that invite the Court to speculate and infer that Evans and Nyklewicz—and, by

extension, the County—had general knowledge of alleged lapses in a specific

inmates’ medical care, which were alleged to form the basis for Monell liability. See,



                                         11

      Case 2:19-cv-00918-BHL Filed 09/08/20 Page 11 of 21 Document 117
e.g., Williams v. Milwaukee County, Case No. 18-CV-1045-JPS, 2019 WL 189253, at

*4 (E.D. Wis. Jan. 14, 2019) (holding that the “vague allegation” that “Evans and

Nyklewicz ‘were aware of [the plaintiff’s] special needs and took no action to

safeguard his civil and constitutional rights” was “insufficient to allow an inference

that Evans and Nyklewicz had “direct knowledge of Plaintiff’s mistreatment and

chose to do nothing about it”).

      For instance, in Estate of Fiebrink by Cade v. Armor Correctional Health

Services, Inc.—a case arising out of one of the incidents Plaintiff alleges as an

example of the widespread pattern of inadequate medical care at the MCJ, see (Am.

Compl. ¶¶ 94, 98, ECF No. 98)—the Court observed:

               In Terry v. County of Milwaukee, [357 F. Supp. 3d 732,
               (E.D. Wis. 2019),] this Court declined to find a widespread
               municipal custom or practice of ignoring inmates’ medical
               needs based on [the in-custody] deaths [from 2016 at the
               Milwaukee County Jail]. . . . . The Court explained that
               the circumstances surrounding each death were too
               distinct to suggest a pattern. As here, the plaintiffs made
               no allegations that the same staff, medical conditions, or
               policies were behind the deaths.

Case No. 18-CV-832-JPS, 2019 WL 1980625, at *3–6, 11 (E.D. Wis. May 3, 2019).

      The same is true here. Plaintiff has not alleged any similarity in occurrences

either in relation to deaths at the MCJ, or in relation to the availability of

psychotropic medications or the specific constitutional harm claimed in this case.

Just as in their initial pleading, Plaintiff’s Monell claims require the Court to make

sweeping inferences that are not sufficiently supported by specific factual

allegations.   See (Decision and Order 5–8, ECF No. 73.)         Plaintiff simply lists



                                           12

      Case 2:19-cv-00918-BHL Filed 09/08/20 Page 12 of 21 Document 117
unrelated incidents that took place before and after Wesley was detained at the

MCJ, and makes the conclusory allegation that the County was aware of lapses in

the availability of psychotropic medications, without any specificity as to timing,

number, cause, effect, or nature of such alleged lapses.     In short, there are no

allegations that the County Defendants had any part in causing the alleged lapses

in availability of psychotropic medications in general or in the specific time-frames

Wesley alleges his medications were not available.

       Thus, Plaintiff has failed to state a Monell claim based on an alleged

widespread practice and custom.

III.   Alternatively, if the Municipal Claim Against Milwaukee County
       Survives, the Court Should Dismiss the Official-Capacity Claims
       Against Nancy Evans and Kevin Nyklewicz.

       Even if the Monell claim against Milwaukee County survives this Motion, the

Court should nonetheless dismiss Nancy Evans and Kevin Nyklewicz from this

action.   The sole federal claims against Nancy Evans and Kevin Nyklewicz are

brought against them in their official capacities under 42 U.S.C. § 1983, as former

officials at the MCJ. (Am. Compl. ¶¶ 58, 61–62, 65, 298–312, ECF No. 98.) “An

official capacity claim is tantamount to a claim against the government entity

itself.” Gusman v. Sheahan, 495 F.3d 852, 859 (7th Cir. 2007); Smith v. Sangamon

County Sheriff’s Dept., 715 F.3d 188, 191 (7th Cir. 2013).      Put differently, “‘an

official-capacity suit is, in all respects other than name, to be treated as a suit

against the entity.’” Comsys, Inc., 223 F. Supp. 2d at 802 (quoting Kentucky v.

Graham, 473 U.S. 159, 165–66 (1985)). “Based on this rule, district courts routinely



                                         13

       Case 2:19-cv-00918-BHL Filed 09/08/20 Page 13 of 21 Document 117
dismiss official capacity claims against individuals as ‘redundant’ where the

appropriate municipality is also named.” Id. (collecting cases).

      Here, the official-capacity claims against Nancy Evans and Kevin Nyklewicz

are one in the same as the Monell claims against Milwaukee County. For this

reason, the Court should dismiss Nancy Evans and Kevin Nyklewicz from this

action, as their presence in this action as named Defendants is redundant in light of

the Monell claim against Milwaukee County.

IV.   The Court Should Dismiss All State-Law Claims Because They are
      Barred by Wis. Stat. § 893.80.

      A.     Plaintiff has not shown that he complied with the notice
             requirements under Wis. Stat. § 893.80(1d).

      Section 893.80(1d) applies to all state-law claims. DNR v. City of Waukesha,

184 Wis. 2d 178, 515 N.W.2d 888 (1994) (holding Wis. Stat. § 893.80 applies to all

causes of action, not just those in tort and not just those for money damages); see

also Nesbitt Farms v. Madison, 2003 WI App 122, ¶ 6 n.2, 265 Wis. 2d 422, 665

N.W.2d 379 (“continu[ing] to read DNR v. City of Waukesha as stating a general

rule that the Wis. Stat. § 893.80(1) notice requirement applies to all actions against

a municipality except for certain statutory actions excepted from the rule”).

      To substantially comply with the statutory requirement of notice of claims

against government bodies, a notice must satisfy two related but distinct notice

requirements: (1) a notice of injury requirement of written notice of the

circumstances of the claim signed by the party, agent or attorney, served on the

governmental body in question within 120 days after the event causing the injury;



                                         14

      Case 2:19-cv-00918-BHL Filed 09/08/20 Page 14 of 21 Document 117
and (2) a notice of claim requirement that requires notice of the claimant’s identity

and address, along with an itemized statement of relief sought, to the proper person

at the governmental body and subsequent denial. Wis. Stat. § 893.80(1d)(a) and (b).

       Compliance with both of these two distinct provisions is mandatory in order

to avoid dismissal of an action. Vanstone v. Town of Delafield, 191 Wis. 2d 587, 530

N.W.2d 16 (Ct. App. 1995). “The notice of injury and notice of claim provisions of

§ 893.80(1) are unambiguously stated in the conjunctive; therefore, both provisions

must be satisfied before the claimant may commence an action against a

governmental agency.” Snopek v. Lakeland Med. Ctr., 223 Wis. 2d 288, 301, 588

N.W.2d 19 (1999).    “Failure to comply with this statute constitutes grounds for

dismissal of the action.” Casteel v. Baade, 167 Wis. 2d 1, 10, 481 N.W.2d 277 (1992).

       “[T]here is a clear rationale for requiring that a notice of claim be filed before

suit is commenced against a local government: A notice gives the local government

an opportunity to investigate the claim and resolve the dispute before becoming

enmeshed in costly litigation.” Willow Creek Ranch v. Town of Shelby, 2000 WI 56,

¶ 82, 235 Wis. 2d 409, 611 N.W.2d 693; see also Thorp v. Town of Lebanon, 2000 WI

60, ¶ 28, 235 Wis. 2d 610, 612 N.W.2d 59 (confirming the notice of injury provision

allows governmental entities to investigate and evaluate potential claims and the

notice of claim provision affords a municipality the opportunity to compromise and

settle a claim).

       Here, there is no allegation or indication that Plaintiff complied with the

notice requirements under Section 893.80. Plaintiff’s failure to comply with the



                                          15

       Case 2:19-cv-00918-BHL Filed 09/08/20 Page 15 of 21 Document 117
notice requirements before filing his state-law claims in federal court is

jurisdictional. Written notices must be served and disallowed before a claim may be

brought. See Colby v. Columbia Cnty., 202 Wis. 2d 342, 357–58, 550 N.W.2d 124

(1996) (holding “Section 893.80(1)(b) requires that the plaintiff first provide the

county with a notice of claim, followed by either a denial of such claim by the

county, or the expiration of the 120-day disallowance period, prior to the filing of a

summons and complaint”).        Compliance with Section 893.80(1)(b) is a necessary

prerequisite to all actions brought against the entities listed in the statute whether

brought as an initial claim, counterclaim, or cross-claim. City of Racine v. Waste

Facility Siting Bd., 216 Wis. 2d 616, 620, 575 N.W.2d 712 (1998).

         Plaintiff initiated this action containing a state-law negligence claim before

filing a notice of claim, itemization of relief sought, and receiving a disallowance of

claim from Milwaukee County. Accordingly, Plaintiff’s state-law negligence claim is

statutorily defective under Wisconsin law and must be dismissed.               Dobrev v.

Walworth County Department of Health and Human Services, Case No. 16-cv-1-jdp,

2018     WL    3109078,   at   *7–8   (W.D.    Wis.   June   25,   2018)   (“[H]ere,   [the

plaintiff] never sent a notice of claim to defendants. So his state-law claims are

barred by Wisconsin’s notice-of-claim statute.”). For this reason alone, the County

Defendants are entitled to judgment as a matter of law as to Plaintiff’s negligence

claim.




                                              16

         Case 2:19-cv-00918-BHL Filed 09/08/20 Page 16 of 21 Document 117
      B.      Even if Plaintiff had complied with the notice requirements
              under Wis. Stat. § 893.80(1d), the negligence should be
              dismissed based on discretionary immunity under Wis. Stat.
              § 893.80(4).

      Governmental immunity under Wisconsin law is “extremely broad.” Estate of

Perry v. Wenzel, 872 F.3d 439, 463 (7th Cir. 2017), cert. den’d, 138 S. Ct. 1440, 200

L.E.2d 717 (Apr. 2, 2018). Such immunity is committed to the Wisconsin statutes

as follows:

              No suit may be brought against any volunteer fire
              company organized under ch. 213, political corporation,
              governmental subdivision or any agency thereof for the
              intentional torts of its officers, officials, agents or
              employees nor may any suit be brought against such
              corporation, subdivision or agency or volunteer fire
              company or against its officers, officials, agents or
              employees for acts done in the exercise of legislative,
              quasi-legislative, judicial or quasi-judicial functions.

Wis. Stat. § 893.80(4); see also Lodl v. Progressive Northern Ins. Co., 2002 WI 71,

¶ 20, 253 Wis. 2d 323, 646 N.W.2d 314.

      Wisconsin’s governmental immunity broadly “‘provides that state officers and

employees are immune from personal liability for injuries resulting from acts

performed within the scope of their official duties.’” Perry, 872 F.3d at 462 (quoting

Pries v. McMillon, 326 Wis. 2d 37, 784 N.W.2d 648, 654 (2010)). “Wisconsin courts

have interpreted this protection as extending to all conduct involving ‘the exercise of

discretion and judgment.’” Thomas v. Correctional Healthcare Companies, Inc., 15–

CV–633–JPS, 2016 WL 7046795, at *4 (E.D. Wis. Dec. 2, 2016) (quoting Milwaukee

Metro Sewerage Dist. v. City of Milwaukee, 277 Wis. 2d 635, 672, 691 N.W.2d 658

(2005)).

                                          17

       Case 2:19-cv-00918-BHL Filed 09/08/20 Page 17 of 21 Document 117
      “There are four exceptions to this broad doctrine: ‘(1) the performance of

ministerial duties; (2) the performance of duties with respect to a ‘known danger;’

(3) actions involving medical discretion; and (4) actions that are ‘malicious, willful,

and intentional.’” Perry, 872 F.3d at 462 (quoting Bicknese v. Sutula, 260 Wis. 2d

713, 660 N.W.2d 289, 296 (2003)).

      Here, Plaintiff’s allegations show that none of the exceptions to discretionary

immunity apply and Plaintiff’s negligence claims against the County, Evans, and

Nyklewicz are barred.      First, the medical-discretion exception does not apply

because the County, Evans, and Nyklewicz are not medical professionals, and the

Seventh Circuit recognized that “Wisconsin courts have been unwilling to extend

the [medical discretion exception] to defendants who are not medical professionals.”

Perry, 872 F.3d at 463. Second, outside of a single, conclusory allegation, there are

no allegations that the County, Evans, or Nyklewicz acted maliciously, willfully, or

intentionally such that the Court could draw a reasonable inference that the

“malicious, willful, and intentional” exception applies. See (Am. Compl. ¶ 314, ECF

No. 98.)

      Third, the known-danger exception is inapplicable.         That exception is a

“narrow, judicial-created exception that arises only when there exists a danger that

is known and compelling enough to give rise to a ministerial duty on the part of a

municipality or its officers.”   Lodl, 2002 WI 71, ¶ 4.     Here, the known-danger

exception is inapplicable because there are no allegations that the County, Evans,

Nyklewicz, or any other County employee, in fact, knew about Wesley’s mental



                                          18

      Case 2:19-cv-00918-BHL Filed 09/08/20 Page 18 of 21 Document 117
health diagnoses, nor about the availability or lack of availability of his specific

medications, nor any of the alleged risks posed by any missed doses of Wesley’s

medications.

      Fourth, the ministerial-duty exception is inapplicable. “Just because a jury

can find that certain conduct was negligent does not transform that conduct into a

breach of a ministerial duty.” Kimps v. Hill, 200 Wis. 2d 1, 11, 546 N.W.2d 151

(1996).   This doctrine is technically not an “exception,” but rather a judicial

recognition that ministerial acts are not discretionary and thus not entitled to

immunity in the first place.    Thomas, 2016 WL 7046795, at *4–7.         Although

Plaintiff’s Amended Complaint is lacking in specific allegations concerning what

acts or omissions are attributable to the County Defendants, Plaintiff’s allegations

against the County Defendants undoubtedly concern acts of discretion, as they

broadly relate to maintaining a correctional facility and generally overseeing

medical care in that facility. See (Am. Compl. ¶¶ 313–20, ECF No. 98.)

      Thus, even taking as true all of the allegations in the Amended Complaint,

Milwaukee County, Nancy Evans, and Kevin Nyklewicz are nonetheless entitled to

discretionary immunity under Wis. Stat. § 893.80(4) as a matter of law.

Accordingly, the Court should dismiss Plaintiff’s negligence claims against the

County, Evans, and Nyklewicz.




                                        19

      Case 2:19-cv-00918-BHL Filed 09/08/20 Page 19 of 21 Document 117
V.    The Court Should Dismiss Wisconsin County Mutual Insurance
      Corporation Because all Claims Against it are Premised on the
      Claims Against Milwaukee County, Nancy Evans, and Kevin
      Nyklewicz.

      Wisconsin County Mutual Insurance Company is a named defendant solely

by virtue of its position as Milwaukee County’s insurer. See (Am. Compl. ¶ 87, ECF

No. 98.) Thus, in the event that the Court grants the County Defendants’ Motion to

Dismiss in its entirety, any and all claims against Wisconsin County Mutual

Insurance Company should similarly be dismissed.

                                 CONCLUSION

      For the foregoing reasons, Defendants Milwaukee County, Nancy Evans,

Kevin Nyklewicz, and Wisconsin County Mutual Insurance Corporation respectfully

request that the Court dismiss Plaintiff’s Amended Complaint against them, (ECF

No. 98), on the merits, with prejudice, and with such costs and disbursements that

the Court deems equitable.

      Dated this 8th day of September, 2020.

                                     CRIVELLO CARLSON, S.C.
                                     Attorneys   for   Defendants  Milwaukee
                                     County, Nancy Evans, Kevin Nyklewicz, and
                                     Wisconsin    County   Mutual   Insurance
                                     Corporation


                                     By:    s/ Benjamin A. Sparks
                                            SAMUEL C. HALL, JR.
                                            State Bar No. 1045476
                                            BENJAMIN A. SPARKS
                                            State Bar No. 1092405
                                            STEVEN C. MCGAVER
                                            State Bar No. 1051898


                                       20

      Case 2:19-cv-00918-BHL Filed 09/08/20 Page 20 of 21 Document 117
P.O. Address
710 N Plankinton Avenue
Suite 500
Milwaukee, WI 53203
P: 414-271-7722
E:    shall@crivellocarlson.com
      bsparks@crivellocarlson.com
      smcgaver@crivellocarlson.com




                                     21

      Case 2:19-cv-00918-BHL Filed 09/08/20 Page 21 of 21 Document 117
